Citation Nr: 1623550	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  08-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right Achilles tendon partial tear with fibrosis, to include as due to service-connected left Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1977 to July 1986 with 2 years, 7 months, and 25 days of unverified prior active service. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO, in part, denied service connection for bilateral Achilles tendonitis.  

During the pendency of the appeal, by a March 2010 rating action, the RO granted service connection for left Achilles tendonitis; an initial noncompensable disability rating was assigned, effective September 21, 2007.  The Board finds that the grant of service connection constitutes a full award of this benefit.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997). 

In July 2010, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript is of record. 

In an August 2014 decision, the Board denied the Veteran's claim for service connection for a right Achilles tendon partial tear with fibrosis, to include as due to service-connected left Achilles tendonitis.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, based on a June 2015 Joint Motion for Remand (JMR) between the Veteran's counsel and counsel for the Secretary of VA, the Court vacated the Board's August 2014 decision.  In the JMR, the parties argued that a March 2012 VA examiner's opinion, which had served as a basis for the Board's denial of the claim, was inadequate in its rationale with respect to addressing the aggravation component of the secondary service connection theory of the claim.  The parties maintained that in addressing the aggravation theory, the March 2012 VA examiner had confused causation with aggravation and, thus, the opinion was inadequate.  The Court, pursuant to the JMR, ordered that the claim be returned to the Board for an adequate VA examination or opinion on the aggravation component of the secondary service connection theory of the claim.

In August 2015, the Board, pursuant to the Court's Order, remanded the appeal to obtain an addendum opinion on the aggravation component of the secondary service connection theory of the claim.  The record reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  The Veteran received treatment for right foot plantar fasciitis during service. 

2.  The Veteran did not sustain an injury to or receive medical treatment for the right Achilles tendon during service.

3.  The Veteran has a current diagnosis of right Achilles tendon partial tear with fibrosis.

4.  The Veteran's right Achilles tendon disability is not causally or etiologically related to active service to include the in-service diagnosis of plantar fasciitis, and is not caused or permanently worsened in severity by the service-connected left Achilles tendon disability.


CONCLUSION OF LAW

The criteria for service connection for right Achilles tendon partial tear with fibrosis, to include as due to service-connected left Achilles tendonitis, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in December 2007.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  The available private treatment records do not pertain to the right Achilles tendon partial tear with fibrosis.  However, in a December 2007 statement and at the July 2010 hearing, the Veteran indicated that he had not received any medical treatment for the right Achilles tendon after service separation; thus, no private medical records exist regarding the claimed disability.  See Hearing Transcript at 6.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  In December 2007, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

In March 2012, the RO afforded the Veteran a VA medical examination in connection with the claim for service connection for a right Achilles tendon partial tear with fibrosis.  38 C.F.R. § 3.159(c)(4) (2015).  In August 2012 and November 2015, the RO obtained VA addendum medical opinions to further explain the etiology of the right Achilles tendon partial tear with fibrosis.  

The Board finds that the March 2012 VA examination report and the August 2012 and November 2015 VA addendum medical opinions are adequate with regard to the claim for service connection for a right Achilles tendon partial tear with fibrosis.  The examination report and addendum opinions consider all the pertinent evidence of record and provide complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of entitlement to service connection for a right Achilles tendon partial tear with fibrosis, to include as due to the service-connected left tendon disability, has been met.  38 C.F.R. § 3.159(c)(4). 

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the July 2010 hearing, the Veteran was assisted by a representative.  The undersigned Acting VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.  As the duties to notify and assist the Veteran have been met, no further notice or assistance to him is required to fulfill VA's duty to assist in the development of the claim.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In this case, right Achilles tendon partial tear with fibrosis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" in-service symptoms and post-service "continuity of symptomatology" under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran contends that the right Achilles tendon partial tear with fibrosis originated in service.  Specifically, he asserts that he was kicked in the back of his right foot during service, was treated for the injury of his right foot during service, and experienced symptoms of the right foot injury since discharge from service.  In the alternative, the Veteran contends that the right Achilles tendon partial tear with fibrosis is due to the service-connected left Achilles tendonitis.

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has a current disability of a right Achilles tendon partial tear with fibrosis.  During the March 2012 VA examination, the VA examiner physically examined the Veteran and rendered a diagnosis of right Achilles tendon partial tear with fibrosis. 

The Board next finds that the weight of the evidence, lay and medical, supports the finding that the Veteran did not sustain a right Achilles tendon injury in service.  At the July 2010 hearing, the Veteran testified that he injured his right Achilles tendon in 1982 or 1983 during a night march at Camp Pendleton when a fellow Marine hit the back of his Achilles tendon.  See Hearing Transcript at 3.  The Veteran testified that the back of his foot was severely bruised and, over time, the tendon tore during a Physical Fitness Test (PFT).  See Hearing Transcript at 3.  The Veteran testified that he sought treatment and was given anti-inflammatory injections shortly before he was to be deployed to Okinawa.  See Hearing Transcript at 3-4. 

The Board finds that the Veteran is competent to report that he sustained a right foot injury in service, specifically, being hit in the back of his foot by a fellow Marine during a PFT and seeking medical treatment as a result of the injury.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); Layno v. Brown, 6 Vet. App. 469-70 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  Although the Board finds the Veteran competent to testify regarding a right Achilles tendon injury in service, the Board finds the Veteran's statements to have limited credibility and, therefore, limited probative value. 

The Veteran's statements concerning the onset of the right Achilles tendon disability are inconsistent with the service treatment records.  The contemporaneous service treatment records reveal only a diagnosis of plantar fasciitis of the right foot and a diagnosis of left Achilles tendonitis, not a right Achilles tendon injury or tendonitis.  A service treatment record indicates that on September 8, 1980, in Tustin, California, the Veteran sought treatment for "trauma" to his right foot and he complained of right foot pain from a PFT run three days prior.  Physical examination revealed slight edema and dull pain in the arch.  It was noted that the Veteran had complaints of pain in the inner right foot and he had mild edema and tenderness to the right medial arch.  X-ray examination revealed no fractures.  The assessment was plantar fasciitis.  The Veteran was referred to podiatry.  There was no mention of a right Achilles tendon injury.

A September 10, 1980 record from a podiatry clinic indicates that the Veteran was evaluated for orthotics.  It was noted that the Veteran had complaints of pain in the long arch and in the trigger point on the medial plantar aspect of the foot.  X-ray examination revealed a pes cavus type foot.  It was noted that the Veteran was a runner, running 6 to 8 miles, and he had no history of injury.  The impression was plantar fasciitis and the Veteran received an injection in the trigger point in the right foot.  There was again no mention of a right Achilles tendon injury. 

Whereas the service treatment records are silent regarding a right Achilles tendon injury, the service treatment records show that the Veteran sustained a left Achilles tendon injury.  A service treatment record from October 22, 1982 indicates that the Veteran was treated in Long Beach, California for injury that occurred to his left Achilles tendon two months prior as a result of being kicked during a run.  A service treatment record from June 14, 1983 indicates that the Veteran received follow-up treatment in Okinawa for the left Achilles tendon.  Other service treatment records dated October 22, 1982, November 26, 1982, and April 26, 1983 all address the Veteran's left Achilles tendon injury.  The service treatment records show diagnoses of tendonitis of the left Achilles and resolving gastrocnemius tendinitis in October 1982, left Achilles tenosynovitis in April 1983 and June 1983, and partial Achilles tendon tear in June 1983. 

The Board finds that the service treatment records are more probative than the Veteran's statements made in connection with his claim for compensation benefits.  The Board finds the medical evidence generated at the time of the Veteran's period of service to be highly probative.  These records are contemporaneous with the Veteran's period of service and the time of the claimed injury.  These records contain information that is inherently more reliable than information recorded at a later time, in this case, over 20 years after the event in question. 

The Board also notes that there are inconsistencies in the Veteran's statements regarding the characterization of the injury and the year the right foot injury took place.  Given the lapse of time when specific recollections would be ostensibly difficult, coupled with the lack of contemporaneous medical documentation of a right Achilles tendon injury, the Board finds that the Veteran's assertions of a right Achilles tendon injury during service are outweighed by other evidence of record.  As demonstrated through testimony at the July 2010 hearing and through the service treatment records, the Veteran gave a medical history for the right Achilles injury that was substantially similar to the medical history for the service-connected left Achilles injury, and the service treatment records did not have any documentation specifically noting any injury to the right Achilles tendon.  See Hearing Transcript at 3-4.  Thus, for these reasons, the Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not sustain a right Achilles tendon injury or disability in service.

The Board notes the Veteran's lay assertions that he had symptoms of a right foot injury since service.  Favorable evidence supporting a finding that the Veteran had symptoms of a right foot injury since service consists of the Veteran's lay testimony from the statements in his September 2007 claim, the March 2008 Notice of Disagreement (NOD) (duplicated in arguments accompanying the April 2008 Form 9), the July 2010 hearing, and the March 2012 VA examination that the symptoms of the right foot injury had continued after service.  In his September 2007 claim, the Veteran complained of both Achilles tendons giving him problems since service.  In the March 2008 NOD, the Veteran stated that the bilateral Achilles tendonitis was an ongoing problem that he had learned to live with.  At the July 2010 hearing, the Veteran testified that he has used and continues to use special shoes, stretches, pain medication, swimming, and lotion rubs to alleviate the symptoms stemming from the in-service injury.  See Hearing Transcript at 4.  Finally, in the March 2012 VA examination report, the VA examiner noted that the Veteran reported continued pain and explained the methods he used to alleviate the pain.  The Veteran is competent to report ongoing symptoms (pain, stiffness, limping, feeling a lump) of a right foot injury since service. 

The evidence that weighs against a finding that the Veteran had symptoms of a right foot injury since service includes that, following service separation in July 1986, the evidence of record shows no complaints, diagnosis, or treatment of a right foot or Achilles tendon injury until he filed his claim in September 2007.  The absence of post-service findings, diagnosis, or treatment for over 20 years after service is one factor that tends to weigh against a finding that he had right foot injury symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

In this case, the Veteran stated that the right Achilles tendon has not been treated.  See December 2007 Statement in Support of Claim.  Indeed, private treatment records do not reflect any report of right Achilles tendon symptoms since service separation.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent and ongoing symptoms.  For treatment purposes, however, the Veteran would be expected to give a full and accurate history to ensure proper care.  The Board finds it unlikely that the Veteran would report orthopedic complaints of back pain and left leg pain but not right Achilles tendon pain, had the symptoms been present, when the treatment notes of record are otherwise complete.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring); cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded) (cited in Buczynski).  From 2001 to 2005, when the Veteran complained of back pain, and paresthesia and pain of the left leg, there is no indication that he reported right foot or Achilles tendon pain.  If he had been experiencing these symptoms at the time, the Board finds it improbable that he would not have reported the symptoms, both because he reported other, specific orthopedic symptoms, and because the reports of history and complaints were being made for treatment purposes.  Kahana, 24 Vet. App. at 438; cf. AZ, 731 F.3d at 1303; Buczynski, 24 Vet. App. at 224; see also Fed. R. Evid. 803 (7).

The Board further finds that the weight of the competent and credible evidence establishes that the Veteran's right Achilles tendon disability is not causally or etiologically related to active military service including the diagnosis of right foot plantar fasciitis in service, and is not caused or permanently worsened in severity by the service-connected left Achilles tendon disability. 

The Veteran was afforded a VA examination in March 2012.  The VA examiner reviewed the claims folder, considered the Veteran's reported medical history, examined the Veteran, and offered an opinion as to the etiology of the right Achilles tendon disability.  The VA examination report notes that the Veteran reported that he had injured his right Achilles tendon in service; the Veteran described the injury and symptoms to the examiner.  Physical examination revealed a palpable knot of the fibrous tissue to the Achilles tendon on the right about 1.5 inches above the attachment.  The diagnosis was right Achilles tendon partial tear with fibrosis. 

The VA examiner indicated that an opinion was requested as to whether service connection was warranted for a right Achilles tendon disability.  The VA examiner noted that there was evidence of a left Achilles tendon injury and medical treatment in service, and a diagnosis of partial left Achilles tear.  The VA examiner indicated that the Veteran related the same medical history but for the right Achilles tendon, not the left Achilles tendon.  The VA examiner indicated that there was no evidence indicating treatment for a right ankle or Achilles condition and there was no interim data proximate to discharge.  The VA examiner stated that with all the medical data in the service treatment records indicating a left Achilles condition, he was unable to give an opinion regarding service connection for the right Achilles tendon disability without resorting to mere speculation. 

The VA examiner also noted that he was asked to provide an opinion as to whether the right ankle condition was caused or aggravated by the service-connected left ankle condition.  The VA examiner stated that there was no indication or evidence that the right ankle condition was aggravated by the left ankle condition.  The VA examiner stated that there is nothing in the accepted, peer reviewed, authoritative, and credible orthopedic literature demonstrating that an ankle condition will cause conditions in the contralateral ankle.  The VA examiner opined that the right ankle condition is not secondary to the left ankle condition, and he indicated that likewise, there is no evidence that plantar fasciitis will cause Achilles tendon ruptures or partial tears.  The VA examiner stated that there was no evidence of plantar fasciitis on examination.  The Board notes that while the VA examiner referred to the right Achilles tendon disability and the service-connected left Achilles tendon disability as "ankle" disabilities, it is clear from the report that he was including the Achilles tendon disabilities in that description. 

While the VA examiner could not provide an opinion on direct causation of the current right Achilles tendon partial tear with fibrosis without resorting to speculation, he provided a rationale as to why it would be speculative to provide an opinion.  Jones v. Shinseki, 23 Vet App. 382, 392 (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, in August 2012, the RO obtained an addendum medical opinion, which provided an opinion regarding the relationship between the right Achilles tendon partial tear with fibrosis and active service.

In the August 2012 VA addendum medical opinion, the VA examiner concluded that the right Achilles tendon partial tear with fibrosis was not incurred in service because the service treatment records did not have any documentation specifically noting any injury to the right Achilles tendon and there was no data proximate to the Veteran's discharge that is related to the right Achilles tendon. 

In August 2015, the Board requested an addendum medical opinion on the aggravation component of the secondary service connection theory of the claim.  

In the November 2015 VA addendum medical opinion, the VA examiner noted that he was asked to provide an opinion as to whether the right ankle/Achilles condition has been aggravated by the service-connected left ankle/Achilles condition.  After again reviewing the claims folder, the VA examiner concluded that there was no evidence that the left ankle/Achilles condition has aggravated, as defined for VA purposes, the right ankle/Achilles condition.  

The Board finds the March 2012 VA examination, August 2012 VA addendum opinion, and November 2015 VA addendum opinion to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder including the service treatment records and the Veteran's medical history, considered the Veteran's own reported medical history, and examined the Veteran before rendering the medical opinions.  The VA examiner specifically addressed the injuries in service and discussed the examination findings generated at the time of service and contemporaneous to the reported injuries.  The opinions are supported by competent and credible evidence of record.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims folder and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The medical opinions are based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  In this case, the VA examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the right Achilles tendon partial tear with fibrosis and had sufficient facts and data on which to base the conclusions.  For these reasons, the Board has assigned great probative weight to the VA medical opinions and finds that they outweigh the statements of the Veteran.  The Board finds that the VA medical opinions, the service treatment records, and the post-service evidence establish that the Veteran's right Achilles tendon disability first manifested many years after service separation, is not related to active service, and is not caused or aggravated by the service-connected left Achilles tendon disability. 

In this decision, the Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service, and a relationship between the right Achilles tendon disability and the service-connected left Achilles tendon disability.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of medically complex disorders, such as Achilles tendon partial tear with fibrosis.  See Kahana at 437 (recognizing ACL injury is a medical complex disorder that required a medical opinion to diagnose and to relate to service).  There is no competent evidence that the Veteran has medical expertise.  While the Board again acknowledges that the Veteran is competent to report symptoms as they come to him through his senses (e.g., that he has pain in the right Achilles tendon), Achilles tendon partial tear with fibrosis is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  The etiology of the Veteran's Achilles tendon partial tear with fibrosis is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  Such competent evidence has been provided by the VA medical personnel who has examined the Veteran during the current appeal and by service treatment records obtained and associated with the claims folder. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for right Achilles tendon partial tear with fibrosis, on both a direct and secondary basis; consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right Achilles tendon partial tear with fibrosis, to include as due to service-connected left Achilles tendonitis, is denied.



____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


